Exhibit 10.2
SENIOR INCREASING RATE NOTE

$40,816,327.53   September 18, 2008
New York, New York

     For value received, ION Geophysical Corporation a Delaware corporation (the
“Borrower”), promises to pay to the order of Jefferies Finance CP Funding LLC or
its assigns (the “Lender”) the principal sum of FORTY MILLION EIGHT HUNDRED
SIXTEEN THOUSAND THREE HUNDRED TWENTY-SEVEN UNITED STATES DOLLARS AND
FIFTY-THREE CENTS ($40,816,327.53) and to pay interest on the outstanding
principal of this Senior Increasing Rate Note (this “Note”), in accordance with
the terms of this Note.
     1. Maturity. The Borrower shall repay the unpaid principal in full,
together with all accrued and unpaid interest thereon, on December 31, 2008 (the
“Maturity Date”). All payments under this Note whether for interest, fees, if
any, or principal shall be paid in United States dollars in immediately
available funds and shall be applied first against accrued and unpaid interest,
then against any unpaid fees and then against principal.
     2. Interest. Interest shall accrue and be payable in arrears on the unpaid
principal balance of this Note monthly on the same day of each month
corresponding to the date hereof (or if such day is not a business day, then on
the next succeeding business day) and on the Maturity Date, commencing on the
date hereof and continuing until repayment of this Note, in full, at the rate of
13.50% per annum, calculated on the basis of a 360-day year and actual days
elapsed; provided that for any day occurring on or subsequent to the date that
is two months after the date hereof such rate shall be 14.00% per annum. After
the occurrence and during the continuation of a Default or an Event of Default,
the outstanding principal amount of this Note and all other amounts payable
hereunder shall bear interest at 4.00% above the rate then applicable to such
principal amount and be payable in cash on demand.
     3. Optional Prepayment. The Borrower may prepay, in whole or in part, at
any time, without premium or prepayment penalty, any unpaid principal balance
hereof or accrued and unpaid interest thereon (to the date of such prepayment)
prior to the Maturity Date. All payments hereunder shall be credited first to
accrued but unpaid interest, and then to principal.
     4. Ranking. This Note shall constitute a senior debt obligation of the
Borrower and shall rank equally in right of payment with all other existing and
future senior debt obligations of the Borrower (including the Senior Credit
Facility) and senior in right of payment with all existing and future
subordinated debt obligations of the Borrower.
     5. Representations and Warranties. The Borrower for itself and for its
Subsidiaries represents and warrants to the Lender both as of the date hereof
and the date that the ARAM Acquisition is consummated that:
     (a) Organization. Each Obligor and its Subsidiaries (i) is duly organized,
validly existing and if applicable, in good standing under the Laws of the
jurisdiction of its organization, (ii) has the requisite power and authority to
conduct its business in each jurisdiction as it is presently being conducted,
and (iii) is duly qualified or licensed to conduct business and if applicable,
is in good standing, in each such jurisdiction other than any jurisdiction where
the failure to so qualify, could not reasonably be expected to result in a
Material Adverse Effect. No proceeding to dissolve any Obligor is pending or, to
the Borrower’s knowledge, threatened.
     (b) Authority Relative to the Note Documents. Each Obligor has the power
and authority to execute and deliver the Note Documents to which it is a party
and to perform its obligations thereunder. The Transactions have been duly
authorized by all necessary corporate, limited liability company or partnership
action on the part of each Obligor that is a party thereto. Each Note

 



--------------------------------------------------------------------------------



 



Document to which an Obligor is a party has been duly and validly executed and
delivered by such Obligor party thereto and constitutes the legal, valid and
binding obligations of such Obligor, enforceable against such Obligor in
accordance with their respective terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights and remedies generally and to the effect of general principles
of equity (regardless of whether enforcement is considered in a proceeding at
Law or in equity).
     (c) No Violation. The Transactions will not:
     (i) result in a breach of the articles or certificate of incorporation,
bylaws, partnership agreement or limited liability company agreement of the
Borrower or any other Obligor or any resolution adopted by the Board of
Directors, shareholders, partners, members or managers of any Obligor;
     (ii) result in the imposition of any Lien on any of the Equity Interests of
any Obligor or any of its assets other than the Liens created under the Senior
Credit Facility;
     (iii) result in, or constitute an event that, with the passage of time or
giving of notice or both, would be, a breach, violation or default (or give rise
to any right of termination, cancellation, prepayment or acceleration) under
(i) any agreement to which any Obligor or any of its Subsidiaries is a party,
under which any Obligor or any of its Subsidiaries have or may acquire rights or
obligations or by which its properties or assets may be bound or (ii) under any
Governmental Approval held by, or relating to the business of the Borrower or
any of its Subsidiaries, in each case that could reasonably be expected to have
a Material Adverse Effect;
     (iv) require any Obligor to obtain any consent, waiver, approval,
exemption, authorization or other action of, or make any filing with or give any
notice to, any Person except (A) such as have been obtained or made and are in
full force and effect, (B) consents, waivers, approvals, exemptions,
authorizations other actions, filings and notices the failure of which to obtain
or make could not reasonably be expected to have a Material Adverse Effect or
(C) a Current Report on Form 8-K to be made with the Commission pursuant to the
Securities Exchange Act of 1934 (“Exchange Act”) describing this Note and the
Guaranty; or
     (v) violate any Law or Order applicable to any Obligor or by which its
properties or assets may be bound, except where such violation could not
reasonably be expected to result in a Material Adverse Effect.
     (d) Litigation. No action, suit or proceeding is pending as of the date
hereof before any Governmental Authority or arbitration panel, or to the
knowledge of the Borrower or any of its Subsidiaries, is threatened, (i)
(A) involving the Transactions (other than as described in clause (ii) below),
or (B) against any Obligor or any of its Subsidiaries regarding the business or
assets owned or used by the Borrower or any of its Subsidiaries that,
individually or in the aggregate, if in either case was adversely determined
could reasonably be expected to have a Material Adverse Effect or (ii) which
purports to affect the legality, validity or enforceability of this Note or any
other Note Document.
     (e) Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
     (f) Solvency. With respect to the Borrower on a consolidated basis with its
Subsidiaries, immediately following the making of the loan evidenced hereby and
after giving effect to the application of the proceeds thereof, and with respect
to each Guarantor, as of the date hereof, (a) the fair market value of its
assets will exceed its debts and liabilities; (b) the present fair saleable
value of its property will be greater than the amount that will be required to
pay the probable liability of its

2



--------------------------------------------------------------------------------



 



debts and other liabilities; (c) it will be able to pay its debts and
liabilities as they become absolute and mature; and (d) it will not have
unreasonably small capital with which to conduct its business as such business
is now conducted and is proposed to be conducted following the date hereof.
     (g) Disclosure. The Borrower has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Obligor to the Lender in
connection with the negotiation of this Note or delivered hereunder (as modified
or supplemented by other information so furnished prior to the date hereof)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
     (h) Margin Stock. No part of the loan evidenced hereby shall be used at any
time, to purchase or carry margin stock (within the meaning of Regulation U) or
to extend credit to others for the purpose of purchasing or carrying any margin
stock. Neither the Borrower nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purposes of purchasing or carrying any such margin stock. No part of the
proceeds of the loan evidenced hereby will be used for any purpose which
violates, or which is inconsistent with, any regulations promulgated by the
Board.
     (i) Senior Credit Facility Representations and Warranties. The
representations and warranties of the Borrower set forth in the Senior Credit
Facility and each other Loan Document (as defined therein) are true and correct
in all material respects; provided, that to the extent such representations and
warranties were made as of a specific date, the same shall be true and correct
in all material respects as of such specific date. No Default (as defined in the
Senior Credit Facility) exists.
     (j) Guarantors. Each Domestic Subsidiary of the Borrower that is a Domestic
Guarantor is a party to the Guaranty.
     6. Covenants.
     (a) Financial Statements; Other Notices and Information. The Borrower will
furnish to the Lender:
     (i) Within ten (10) days after the Borrower is required to file the same
with the Commission, copies of the annual reports, quarterly reports and current
reports containing financial statements and related financial information (or
copies of such portions of any of the foregoing as the Commission may from time
to time by rules and regulations prescribe) that the Borrower may be required to
file with the Commission pursuant to Section 13(a) or Section 15(d) of the
Exchange Act; provided, however, that the foregoing shall not be deemed to
require the Borrower to furnish any current reports filed with the Commission
that consist solely or primarily of the Borrower’s public announcement that its
quarterly financial results of operations and related financial information each
fiscal quarter have been filed; provided, further, however, that if the Borrower
is not required to file information, documents or reports pursuant to either of
said Sections, then within ten (10) days after the date that the Borrower would
have been required to file the same, the Borrower will furnish to the Lender
such of the supplementary and periodic information, documents and reports which
may be required pursuant to Section 13(a) of the Securities Exchange Act of
1934, as amended, in respect of a security listed and registered on a national
securities exchange as may be prescribed from time to time in such rules and
regulations; and
     (ii) concurrently with its delivery of any certificate, request, notice,
report or other information or communication to the Senior Credit Facility
Administrative Agent or any Senior Credit Facility

3



--------------------------------------------------------------------------------



 



Lender under or pursuant to the Senior Credit Facility, a copy of the same to
the Lender; provided that the foregoing shall not apply to routine
communications between or among the Borrower or any of its Subsidiaries and the
Senior Credit Facility Administrative Agent or the Issuing Lender, Borrowing
Requests, Interest Election Requests or other similar requests, notices,
information or communication (it being understood and agreed that the Borrower
shall in any event provide to the Lender any certificate, request, notice,
report or other information or communication that is provided to the Senior
Credit Facility Administrative Agent or any Senior Credit Facility Lender under
or pursuant to Section 5.01 or 5.02 of the Senior Credit Facility unless
otherwise provided to the Lender pursuant to clause (i) above), or any
agreements, information or communications with respect to commitment,
underwriting, arrangement or administrative agency fees (except to the extent
relating to any consideration to or for the benefit of any Senior Credit
Facility Lender for or as an inducement to any consent, waiver or amendment of
any of the terms or provisions of the Senior Credit Facility on any day
occurring after the date hereof but prior to the occurrence of the Maturity
Date).
     (b) Notices of Material Events. The Borrower will furnish to the Lender
promptly and, in any event, within five (5) Business Days after acquiring
knowledge thereof, written notice of the following:
     (i) the occurrence of any Default of which the Borrower has knowledge; and
     (ii) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Obligor
or any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of the Note Documents.
Each notice delivered under this clause (b) shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
     (c) Books and Records; Inspection Rights. The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of its Subsidiaries to, permit any representatives designated by the Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.
     (d) Use of Proceeds. The Borrower covenants and agrees that the proceeds of
the loan evidenced hereby will be used only to consummate the ARAM Acquisition
and pay fees and expenses in connection therewith. The Borrower covenants and
agrees that no part of the proceeds of the loan evidenced hereby will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.
     (e) Additional Guarantors. The Borrower shall at all times cause each
Domestic Subsidiary that becomes a Domestic Guarantor to become a party to the
Guaranty.
     (f) Further Assurances. The Borrower will, and will cause each other
Obligor to, at its own cost and expense, execute, acknowledge and deliver all
such further acts, documents and assurances as may from time to time be
reasonably necessary or as the Lender may from time to time reasonably request
in order to carry out the intent and purposes of the Note Documents and the
Transactions.
     (g) Constitutive Documents. The Borrower will not, and will not permit any
of its Subsidiaries to, amend its charter or by-laws or other constitutive
documents in any manner that would adversely and materially affect the rights of
the Lender under the Note Documents or its ability to enforce the same.

4



--------------------------------------------------------------------------------



 



     (h) Nature of Business. The Borrower shall not, and shall not permit any of
its Subsidiaries to, engage in any business that is substantially different from
the businesses of the types conducted by the Borrower and its Subsidiaries on
the date hereof and businesses reasonably related thereto.
     (i) Indebtedness.
     (i) Section 6.01 of the Senior Credit Facility (as in effect on the date
hereof) is incorporated by reference herein as if originally appearing herein;
provided, that as incorporated by reference herein (i) clause (a) thereof shall
be amended and restated in its entirety to read as follows “(a) Indebtedness
created hereunder or under any of the Loan Documents, including renewals,
extensions and refinancings hereof or thereof in an aggregate principal amount
outstanding at any time not to exceed $235,000,000;”; (ii) Schedule 6.01
referred to in clause (b) thereof, shall instead refer to Schedule I hereto;
(iii) clause (k) thereof shall be amended and restated in its entirety to read
as follows “(k) Subject to the provisions of Section 6.01(s), purchase money
Indebtedness, including all extensions, renewals, refinancings and modifications
thereof;”; (iv) clause (l) thereof shall be amended and restated in its entirety
to read as follows “(l) Subject to the provisions of Section 6.01(s),
Subordinated Indebtedness;”; (v) clause (r) thereof shall be amended and
restated in its entirety to read as follows “(r) Indebtedness of the Borrower or
any Subsidiary under the ARAM Sellers’ Note, the Subordinated Seller Note and
any guarantee thereof; and” and (vi) clause (s) thereof shall be amended and
restated in its entirety to read as follows “(s) Anything herein to the contrary
notwithstanding, the Indebtedness permitted in paragraphs (g), (i), (j), (k),
(l) and (p) of this Section 6.01 shall not in the aggregate exceed $20,000,000
at any time outstanding.”
     (ii) Not in limitation but in furtherance of Section 4, the Borrower will
not incur, and will not permit any Guarantor to incur, subject to clause (i) of
this Section 6(i), any Indebtedness that is contractually subordinated in right
of payment to any other Indebtedness of the Borrower or such Guarantor unless
such Indebtedness is also contractually subordinated in right of payment to this
Note and the Guaranty on substantially identical terms; provided, however, that
no Indebtedness will be deemed to be contractually subordinated in right of
payment to any other Indebtedness of the Borrower solely by virtue of being
unsecured or by virtue of being secured on a first or junior Lien basis.
     (iii) The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, repay or prepay all or any portion of the principal
amount of either the ARAM Sellers’ Note or the Subordinated Seller Note unless
prior, or substantially contemporaneous with, any such repayment or prepayment,
the principal amount of this Note, together with all accrued and unpaid
interest, fees, if any, and all other monetary obligations that are outstanding
hereunder or under any other Note Document have, or will be, paid in full in
accordance with the terms of this Note.
     (j) Drag-Along Fee. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Senior Credit Facility Lender for or
as an inducement to any consent, waiver or amendment of any of the terms or
provisions of the Senior Credit Facility on any day occurring after the date
hereof but prior to the occurrence of the Maturity Date (or if earlier, the date
that this Note is paid in full) unless such consideration is also paid to the
Lender as if (i) the loan evidenced hereby constituted an extension of credit or
a commitment in respect thereof under the Senior Credit Facility and (ii) the
Lender had consented to such consent, waiver or amendment (it being understood
and agreed for the avoidance of doubt that to the extent that the terms of the
payment of such consideration provides for an “early” consent fee to be paid to
any Senior Credit Facility Lender that consents to such consent, waiver or
amendment by a certain deadline that is higher than that to be paid if its
consent is provided thereafter, the consideration to be paid hereunder shall be
the higher amount); provided, that notwithstanding anything to the contrary in
the foregoing, if such consideration is to be paid to any Senior Credit Facility
Lender subsequent to the Maturity Date, such consideration shall be paid to the
Lender no later than the Maturity Date (or if earlier, the date that this

5



--------------------------------------------------------------------------------



 



Note is paid in full). Not in limitation of the immediately preceding sentence
but by means of example, if any Senior Credit Facility Lender is offered a
waiver fee to waive any default under the Senior Credit Facility equal to 15
basis points of its Revolving Credit Exposures, unused Revolving Loan
Commitments, Term Loan Commitments or outstanding Term Loans at such time, as
applicable, then the Borrower shall pay to the Lender a fee equal to 15 basis
points on the loan evidenced hereby on the earlier of (x) the date such waiver
fee is paid to such Senior Credit Facility Lender and (y) the Maturity Date as
provided in the proviso to the immediately preceding sentence even if the
payment of such waiver fee requires such Senior Credit Facility Lender to be a
Senior Credit Facility Lender under the Senior Credit Facility subsequent to the
Maturity Date as a condition to the payment thereof.
     7. Events of Default. If any of the following events (each, an “Event of
Default”) shall occur:
     (a) the Borrower shall fail to pay any principal amount of this Note when
and as the same shall become due and payable, whether at the due date thereof or
otherwise;
     (b) the Borrower shall fail to pay any interest on this Note or any fee or
other amount (other than an amount referred to in clause (a) above) payable
under this Note or the other Note Documents, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
(5) Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Note, any other
Note Document or any amendment or modification hereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Note or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect when
made or deemed made in any material respect (provided, that such materiality
qualifier shall not apply in instances where a specific representation contains
a materiality or Material Adverse Effect qualifier);
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in clause (a), (b), (d), (h) or (i) of Section 6;
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Note (other than those specified in clause (a),
(b) or (d) of this Section), and such failure shall continue unremedied for a
period of thirty (30) days following the earlier of the date on which (i) such
failure first became known to any officer of the Borrower and (ii) the Lender
notifies the Borrower of such failure;
     (f) the Borrower or any Subsidiary shall fail to make any payment (whether
of principal, premium, if any, or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace period;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) of this Section shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of any of their assets, and, in any such case, such

6



--------------------------------------------------------------------------------



 



proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
     (i) the Borrower or any of its Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of any of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing; or
     (j) the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due;
then, and in every such event (other than an event with respect to the Borrower
or any Guarantor described in clause (h) or (i) of this Section), and at any
time thereafter during the continuance of such event, the Lender may by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) declare the principal amount of this Note then outstanding
to be due and payable in whole or in part (in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of this Note so declared to be due and
payable, together with premium, if any, and accrued interest thereon and all
fees and other monetary obligations of the Borrower outstanding hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event described in clause (h) or (i) of this Section shall occur
with respect to the Borrower or any Guarantor, the principal of this Note then
outstanding, together accrued interest thereon and all fees and other monetary
obligations of the Borrower outstanding hereunder, shall automatically become
due and payable, without presentment, demand, protest notice of acceleration or
the intent to accelerate or any other notice of any kind, all of which are
hereby waived by the Borrower, and (ii) exercise any or all of the remedies
available to it under any of the Note Documents, at Law or in equity.
     8. Definitions.
     (a) Defined Terms. As used in this Note and each other Note Document, the
following terms have the meanings specified below:
     “Default” means any event or condition that constitutes an Event of Default
or that upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
     “Fee Letter” means the confidential letter agreement dated September 18,
2008, between the Borrower and the Lender pertaining to certain fees payable to
the Lender in connection with the transactions contemplated hereby.
     “Guarantor” means each Subsidiary of the Borrower that is a party to the
Guaranty as of the date hereof and each other Subsidiary of the Borrower that is
required, pursuant to Section 6(e), to become a party to the Guaranty.
     “Guaranty” means the Guaranty, dated as of the date hereof, made by GX
Technology Corporation, a Texas corporation, ION Exploration Products (U.S.A.),
Inc., a Delaware corporation, and I/O Marine Systems, Inc., a Louisiana
corporation, as the same may be amended, supplemented, restated or otherwise
modified from time to time.

7



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, operations, property or condition (financial or otherwise) of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of any of
the Obligors to perform its obligations under the Note Documents to which such
Obligor is a party, (iii) the validity or enforceability of any of the Note
Documents, or (iv) the rights and remedies of the Lender under the Note
Documents.
     “Note Document” means this Note, the Fee Letter, the Guaranty and any other
agreements and documents executed and delivered in connection with this Note.
     “Obligors” means, collectively, the Borrower and each Guarantor.
     “Senior Credit Facility” means that certain Amended and Restated Credit
Agreement, dated as of July 3, 2008, among, inter alios, the Borrower, ION
International S.à r.l., a Luxembourg private limited company (société à
responsabilité limitée), as the foreign borrower, the other Subsidiaries of the
Borrower that are party thereto, as guarantors, the lenders party thereto, HSBC
Bank USA, N.A., as administrative agent, as amended pursuant to that certain
First Amendment to Amended and Restated Credit Agreement and Domestic Security
Agreement, dated as of September 17, 2008, as such amended credit agreement may
be further amended, supplemented, restated or otherwise modified from time to
time.
     “Senior Credit Facility Administrative Agent” means the Administrative
Agent as defined in the Senior Credit Facility.
     “Senior Credit Facility Lender” means a Lender as defined in the Senior
Credit Facility.
     “Subordinated Seller Note” means that certain $10,000,000 unsecured
subordinated promissory note, dated September 18, 2008, made by 3226509 Nova
Scotia Company, a Nova Scotia unlimited liability company, in favor of 1236929
Alberta Ltd., an Alberta corporation.
     “Transactions” means the execution, delivery and performance by the
Borrower and the Guarantors of Note Documents to which they are party, the
borrowing of the loan evidenced hereby, the use of the proceeds thereof and the
consummation of the ARAM Acquisition.
     (b) Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Note in its entirety and
not to any particular provision hereof, (iv) all references herein to Sections
shall be construed to refer to Sections of this Note and (v) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
     (c) Senior Credit Facility Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Note and each other Note
Document have the meanings provided in the Senior Credit Facility (as in effect
on the date hereof).
     9. Miscellaneous.

8



--------------------------------------------------------------------------------



 



     (a) Original Issue Discount. The Borrower acknowledges and agrees that
although the loan evidenced hereby was funded with original issue discount of
2.0%, it is nevertheless obligated to repay the Lender $40,816,327.53 in
principal, together with payments of any accrued interest thereon and all other
fees and other amounts that may be become due hereunder, in accordance with the
terms hereof.
     (b) Guaranty of Note. The payment of the principal of and interest on this
Note and all fees and other amounts due hereunder have been unconditionally
guaranteed by the Guarantors pursuant to the provisions of the Guaranty.
     (c) Waiver of Presentment. The Borrower and any and all endorsers,
guarantors (including the Guarantors) and sureties severally waive grace,
demand, presentment for payment, notice of dishonor, default, acceleration or
intent to accelerate, protest and notice of protest and diligence in collecting
and bringing of suit against any party hereto, and agree to all renewals,
extensions or partial payments hereon and to any release or substitution of
security herefor, in whole or in part, with or without notice, before or after
maturity.
     (d) Notices.
     All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
     if to the Borrower, to:
ION Geophysical Corporation
2105 CityWest Blvd., Suite 400
Houston, Texas 77042
Attention: Chief Financial Officer
Telecopy No.: 281-879-3674
Telephone No. (for confirmation): 281-879-3645
     with a copy to:
ION Geophysical Corporation
2105 CityWest Blvd., Suite 400
Houston, Texas 77042
Attention: David L. Roland, Esq., General Counsel
Telecopy No.: 281-879-3600
Telephone No. (for confirmation): 281-552-3308
     and
Mayer Brown LLP
700 Louisiana St., Suite 3400
Houston, Texas 77002-2730
Attention: Marc Folladori, Esq.
Telecopy No.: 713-238-4888
Telephone No.: 713-238-3000
     if to the Lender, to:
Jefferies Finance CP Funding LLC
c/o Jefferies Finance LLC
520 Madison Avenue
New York, New York 10022
Attention: General Counsel, Jefferies Finance

9



--------------------------------------------------------------------------------



 



Each of the Borrower and the Lender may change its address or telecopy number
for notices and other communications hereunder by notice to (i) in the case of
the Borrower, to the Lender and (ii) in the case of the Lender, to the Borrower
in accordance with the terms of this Section. All notices and other
communications given in accordance with the provisions of this Note shall be
deemed to have been given on the date of the receipt thereof.
     (e) Waivers; Amendments.
     (i) No failure or delay by the Lender in exercising any right or power
hereunder or under any other Note Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder or under any
other Note Document are cumulative and are not exclusive of any rights or
remedies that it would otherwise have. No waiver of any provision of this Note
or any other Note Document or consent to any departure by the Borrower herefrom
or any Guarantor therefrom shall in any event be effective unless the same shall
be permitted by paragraph (ii) of this clause (e), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of the
loan evidenced hereby shall not be construed as a waiver of any Default,
regardless of whether the Lender may have had notice or knowledge of such
Default at the time.
     (ii) Except as otherwise provided herein or in any other Note Document,
neither this Note nor the other Note Documents nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Lender.
     (f) Expenses; Indemnity; Damage Waiver.
     (i) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Lender, including the fees, charges and disbursements of one
primary law firm as counsel and consultants for the Lender, in connection with
the due diligence undertaken by the Lender with respect to the financing
contemplated by this Note, the preparation and administration of this Note and
the other Note Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable out-of-pocket
expenses incurred by the Lender for fees, charges and disbursements of one
primary law firm as counsel, local counsel as needed and consultants for the
Lender and all other reasonable out-of-pocket expenses of the Lender, in
connection with the enforcement or protection of its rights in connection with
this Note or any other Note Document during the existence of a Default or an
Event of Default (whether or not any waiver or forbearance has been granted in
respect thereof), including its rights under this clause (f), or in connection
with the loan evidenced hereby, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
loan evidenced hereby.
     (ii) The Borrower shall indemnify the Lender, and each Related Party of the
Lender (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Note or any other Note Document or any agreement or instrument contemplated
hereby, the performance by the Obligors of their respective obligations
hereunder and thereunder, as applicable, or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) the loan evidenced hereby or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its

10



--------------------------------------------------------------------------------



 



Subsidiaries, or (iv) any actual claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; and whether
or not caused by the ordinary, sole or contributory negligence of any
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (IT BEING UNDERSTOOD THAT IT IS THE INTENTION OF
THE BORROWER AND EACH GUARANTOR THAT EACH OF THE INDEMNITEES BE INDEMNIFIED IN
THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF
WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED,
JOINT OR TECHNICAL).
     (iii) To the extent permitted by applicable Law, neither the Borrower nor
any Guarantor shall assert, and each of the Borrower and each Guarantor hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this Note
or any other Note Document or any agreement or instrument contemplated hereby,
the Transactions, the loan evidenced hereby or the use of the proceeds thereof.
     (iv) All amounts due under this clause (f) shall be payable promptly after
receipt of a request therefor by the Borrower.
     (g) Successors and Assigns. The provisions of this Note shall be binding
upon and inure to the benefit of each of the Borrower, the Lender and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). The
Lender may assign or otherwise transfer all or any portion of its rights or
obligations hereunder without the consent of the Borrower; provided, that no
such assignment or transfer may be made by the Lender to any Person listed on
Schedule II hereto or any of their respective controlled Affiliates. Nothing in
this Note, expressed or implied, shall be construed to confer upon any Person
(other than the Borrower, the Lender and their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of the Lender) any legal or equitable right, remedy or claim under or by
reason of this Note.
     (h) Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and each Guarantor in the Guaranty and in the
certificates or other instruments delivered in connection with Note or any other
Note Document shall be considered to have been relied upon by the Lender and
shall survive the execution and delivery of this Note and the making of note
evidenced hereby, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time the
loan evidenced hereby was made, and shall continue in full force and effect as
long as the principal of this Note or any accrued interest thereon or any fee or
any other amount payable under this Note is outstanding and unpaid. The
provisions of clause (f) of this Section shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the loan evidenced hereby or the termination of this
Note or any provision hereof.
     (i) Counterparts; Integration; Effectiveness. This Note may be executed in
counterparts and may be delivered in original or facsimile form (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Note and the other Note Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Note shall become effective when it shall have

11



--------------------------------------------------------------------------------



 



been executed by the Borrower and the Lender, and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Lender and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this Note by telecopy shall be effective as delivery of a
manually executed counterpart of this Note.
     (j) Severability. Any provision of this Note held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     (k) Right of Setoff. The Lender and each of its Affiliates is hereby
authorized at any time that an Event of Default shall have occurred and is
continuing and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by the Lender or such Affiliate to or for the credit or the account of the
Borrower or any Guarantor against any and all of the obligations of the Borrower
and each Guarantor now or hereafter existing under this Note or any other Note
Document held by the Lender, irrespective of whether or not the Lender shall
have made any demand under this Note or such other Note Document and although
such obligations may be unmatured. The rights of the Lender under this clause
(k) are in addition to other rights and remedies (including other rights of
setoff) which the Lender may have.
     (l) Governing Law; Jurisdiction; Consent to Service of Process.
     (i) THIS NOTE AND THE OTHER NOTE DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
ITS CONFLICTS OF LAW PRINCIPLES).
     (ii) THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK COUNTY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS NOTE OR ANY OTHER NOTE DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE BORROWER AND THE
LENDER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS NOTE OR ANY OTHER NOTE
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS NOTE OR ANY OTHER NOTE DOCUMENT AGAINST
THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (iii) THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER NOTE DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (ii) OF THIS CLAUSE (l). EACH OF THE BORROWER AND THE
LENDER HERETO HEREBY

12



--------------------------------------------------------------------------------



 



IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
     (iv) THE BORROWER HEREBY APPOINTS CT CORPORATION SYSTEM (THE “PROCESS
AGENT”) WITH AN OFFICE ON THE DATE HEREOF OF 111 EIGHTH AVENUE, NEW YORK, NEW
YORK 10011, AS ITS AGENT TO RECEIVE ON BEHALF OF IT SERVICE OF COPIES OF THE
SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING BY CERTIFIED MAIL A
COPY OF SUCH PROCESS TO THE BORROWER IN CARE OF THE PROCESS AGENT AT THE PROCESS
AGENT’S ABOVE ADDRESS, WITH A COPY TO SUCH PERSON AT ITS ADDRESS SPECIFIED
HEREIN AND THE BORROWER HEREBY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO
RECEIVE SUCH SERVICE ON THEIR BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, THE
BORROWER ALSO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING BY CERTIFIED MAIL OF COPIES OF SUCH
PROCESS TO IT AND ITS SUBSIDIARIES SPECIFIED HEREIN. THE BORROWER AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY MANNER
PROVIDED BY LAW.
     (v) EACH OF THE BORROWER AND THE LENDER IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN CLAUSE (d) OF THIS SECTION 9.
NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF THE BORROWER OR THE LENDER TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
     (m) WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE LENDER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE BORROWER AND THE LENDER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS NOTE
AND EACH OTHER NOTE DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS CLAUSE (m).
     (n) Headings. Section and clause headings used herein are for convenience
of reference only, are not part of this Note and shall not affect the
construction of, or be taken into consideration in interpreting, this Note.
     (o) Confidentiality. The Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Note, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Note or any other Note Document or

13



--------------------------------------------------------------------------------



 



the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this clause (o), to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Note, (vii) with the consent of the
Borrower or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this clause (o) or (ii) becomes available
to the Lender on a non-confidential basis from a source other than the Borrower.
For the purposes of this clause (o), “Information” means all information
received from the Borrower or its Affiliates relating to the Borrower and its
Subsidiaries or their business, other than any such information that is
available to the Lender on a non-confidential basis prior to disclosure by the
Borrower or any of its Affiliates; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this clause (o) shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     (p) Interest Rate Limitation. It is the intention of the Borrower, the
Guarantors and the Lender to conform strictly to applicable interest, usury and
criminal laws and, anything herein to the contrary notwithstanding, the
obligations of the Borrower and the Guarantors to the Lender under this Note or
any other Note Document shall be subject to the limitation that payments of
interest shall not be required to the extent that receipt thereof would be
contrary to provisions of law applicable to the Lender limiting rates of
interest which may be charged or collected by the Lender. Accordingly, if the
transactions contemplated hereby or thereby would be illegal, unenforceable,
usurious or criminal under laws applicable to the Lender (including the laws of
any jurisdiction whose laws may be mandatorily applicable to the Lender
notwithstanding anything to the contrary in this Note or any other Note Document
then, in that event, notwithstanding anything to the contrary in this Note or
any other Note Document, it is agreed as follows:
     (i) the provisions of this clause (p) shall govern and control;
     (ii) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Note or any other Note Document or otherwise in connection with this
Note or any other Note Document by the Lender shall under no circumstances
exceed the maximum amount of interest allowed by applicable law (such maximum
lawful interest rate, if any, with respect to the Lender herein called the
“Highest Lawful Rate”), and any excess shall be cancelled automatically and if
theretofore paid shall be credited to the Borrower by the Lender (or, if such
consideration shall have been paid in full, such excess refunded to the
Borrower);
     (iii) all sums paid, or agreed to be paid, to the Lender for the use,
forbearance and detention of the indebtedness of the Borrower to the Lender
hereunder or under any other Note Document shall, to the extent permitted by
laws applicable to the Lender be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
actual rate of interest is uniform throughout the full term thereof;
     (iv) if at any time the interest provided pursuant to this clause (p) or
any other clause of this Note or any other Note Document, together with any
other fees (including in the form of original issue discount) or compensation
payable pursuant to this Note or any other Note Document and deemed interest
under laws applicable to the Lender, exceeds that amount which would have
accrued at the Highest Lawful Rate, the amount of interest and any such fees or
compensation to accrue to the Lender pursuant to this Note or such other Note
Document shall be limited, notwithstanding anything to the contrary in this Note
or any other Note Document, to that amount which would have accrued at the
Highest Lawful Rate, but any subsequent reductions, as applicable, shall not
reduce the interest to accrue to the Lender pursuant to this Note or such other
Note Document below the

14



--------------------------------------------------------------------------------



 



Highest Lawful Rate until the total amount of interest accrued pursuant to this
Note or such other Note Document, as the case may be, and such fees or
compensation deemed to be interest equals the amount of interest which would
have accrued to the Lender if a varying rate per annum equal to the interest
provided pursuant to any other relevant clause or Section hereof (other than
this clause (p)) or thereof, as applicable, had at all times been in effect,
plus the amount of fees which would have been received but for the effect of
this Section; and
     (v) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Note Documents) by the
Lender would cause the Lender to charge the Borrower a criminal rate of
interest, the Lender agrees that it will not require the payment or receipt
thereof or a portion thereof which would cause a criminal rate of interest to be
charged by the Lender, and if received the Lender will return such funds to
Borrowers so that the rate of interest paid by the Borrower shall not exceed a
criminal rate of interest from the date this Note was made by the Borrower.
     (q) USA Patriot Act. The Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107 56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.
     (r) Final Agreement of the Borrower, the Guarantor and the Lender. THIS
NOTE AND THE OTHER NOTE DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
BORROWER, THE GUARANTORS AND THE LENDER WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE BORROWER, THE GUARANTORS
AND THE LENDER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE BORROWER, THE
GUARANTORS AND THE LENDER WITH RESPECT TO THE SUBJECT MATTER HEREOF OR THEREOF.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15



--------------------------------------------------------------------------------



 



     This Note has been duly executed and delivered by the Borrower by an
officer thereunto duly authorized as of the date hereof.

                  ION GEOPHYSICAL CORPORATION, as Borrower    
 
           
 
  By:
Name:   /s/ R. Brian Hanson
 
R. Brian Hanson    
 
  Title:   Executive Vice President and Chief    
 
      Financial Officer    

              Accepted and agreed as of the date hereof:         JEFFERIES
FINANCE CP FUNDING LLC, as Lender        
 
           
By:
  /s/ E. Joseph Hess
 
Name: E. Joseph Hess        
 
  Title: Managing Director        

16



--------------------------------------------------------------------------------



 



SCHEDULE I
OTHER INDEBTEDNESS
($000s)

         
Convertible senior notes
  US$ 3,240  
Equipment capital leases
    12,709  
Facility lease obligation
    4,772  
Other notes payable
    638  
 
     
Total
  US$ 21,359  
 
     

Schedule I

 